Order entered December 16, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00999-CV

                          GENA M. CROW, Appellant

                                         V.

                     NOSHI PROPERTIES, LLC, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02584-A

                                     ORDER

      On November 30, 2022, after court reporter Cathye Moreno informed the

Court appellant had not requested the reporter’s record, we DIRECTED appellant

to file, within ten days, written verification she had requested the record. Although

we cautioned appellant the appeal might be submitted without the reporter’s record

if she failed to comply, see TEX. R. APP. P. 37.3(c), appellant has not complied.

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.
      As the clerk’s record has been filed, we ORDER appellant to file her brief

on the merits no later than January 17, 2023.

                                                /s/   BONNIE LEE GOLDSTEIN
                                                      JUSTICE